DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 02/22/2022 has been entered.   Upon entering the submission, claim 1 is amended.  Claims 1-6 are pending. 
  
Response to Amendment
The Amendment by Applicants’ representative Mr. Jeffrey S. Bergman on 01/21/2022 has been entered. 
  
Claim rejection under 35 U.S.C.§103(a)
 
Applicants amended claim 1 by further limiting the claim by including “the liquid level measured by the liquid level gauge is maintained between a predetermined upper limit and a predetermined lower limit by adapting pressure of gas inside the tank reactor body to feeding rate and discharging rate of reaction mixture in the tank reactor body, and when the liquid level measured by the liquid level gauge is beyond the predetermined upper limit, the four-way valve is configured to switch flow paths”.  In addition, Applicant argues that the amended claim 1 on the ground that the combination of Zanthoff, Wang, and Liu fail to teach or suggest every limitation of amended independent claim 1 because the claimed four-way valve is configured to switch flow paths based on whether the liquid level is beyond a predetermined upper limit of the liquid level by the liquid level gauge shown in at least FIG. 1, liquid level gauge (5) of the originally filed specification.  Applicant’s amendment and argument are sufficient to overcome withdrawn.

Reasons for Allowance
	The present invention of claims 1-2 is patentable over the combined Zanthoff-`196 patent, Wang-`481 publication, and Liu-`260 publication.  
The closest prior art is previously cited the `196 patent, which teaches an assembly of a continuous slurry-bed tank reactor including a reactor.  However, the `196 patent does not disclose a thermocouple for measuring an internal temperature of the tank reactor body; and various positions of the units for measuring temperature and pressure of the reactor, and fail to teach that an opening pressure of the first counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa, and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body.  Furthermore, the `196 patent does not teach the four-way valve is configured to switch flow paths based on whether the liquid level is beyond a predetermined upper limit of the liquid level by the liquid level gauge shown in at least FIG. 1, liquid level gauge (5), and amended claim 1.  
Even though the differences of a thermocouple for measuring an internal temperature of the tank reactor body; and various positions of the units for measuring temperature and pressure of the reactor, and fail to teach that an opening pressure of the first counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa, and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body are taught and/or suggested by Wang-`481 publication, and Liu-`260 publication,   the combined Zanthoff-`196 patent, Wang-`481 publication, and Liu-`260 publication fail to teach or suggest the four-way valve is configured to switch flow paths based on whether the liquid level is beyond a predetermined upper limit of the liquid level by the liquid level gauge shown in at least FIG. 1, liquid level gauge (5), and 

Rejoinder
Claims 1 and 2 are direct to an allowable apparatus.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 3-6 drawn to a method of using the allowable apparatus are eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 04/22/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731